Citation Nr: 0835949	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  06-27 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1971 to 
April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Cleveland, Ohio.  

In December 2005, the Board denied entitlement to TDIU.  The 
veteran subsequently appealed to the Court of Appeals for 
Veterans Claims (Court).  In a January 2007 Joint Motion for 
Remand, which was granted by Order of the Court in January 
2007, the parties (the Secretary of VA and the veteran) 
determined that a remand was warranted.  Thereafter, the 
Board denied entitlement to TDIU in a July 2007 decision.  
The veteran again appealed the Board's decision to the Court.  
In a May 2008 Joint Motion for Remand, which was granted by 
Order of the Court in June 2008, the parties (the Secretary 
of VA and the veteran) determined that another remand was 
warranted.  

By letter dated in September 2008, the veteran indicated a 
desire to file a claim for an increased rating for all of his 
service-connected disabilities.  As these issues have not yet 
been addressed by the RO they are REFERRED for RO 
consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to TDIU because his 
service-connected disabilities render him unemployable.  A 
total disability rating may be assigned where the schedular 
evaluation is less than total when the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2007).

In the present case, the veteran is service-connected for 
post-traumatic stress disorder (PTSD) evaluated as 30 percent 
disabling as of May 2, 1996, and 50 percent disabling as of 
December 21, 2004; type II diabetes mellitus, evaluated as 10 
percent disabling as of May 8, 2001, and 20 percent as of May 
22, 2003; retropatellar syndrome of the right knee, evaluated 
as 10 percent disabling; and left ear hearing loss, evaluated 
as noncompensable.  As of December 21, 2004, the veteran's 
combined disability rating is 60 percent.  Clearly, the 
veteran does not meet the schedular criteria for an award of 
TDIU pursuant to the provisions of 38 C.F.R. § 4.16(a).

However, a veteran can still be awarded a total disability 
evaluation if it is established by the evidence of record 
that service-connected disabilities have rendered the veteran 
unable to secure and follow substantially gainful employment.  
If this is established, the case is to be sent to the 
Undersecretary for Benefits or the Director of Compensation 
and Pension for extraschedular consideration.  See 38 C.F.R. 
§§ 3.340(a), 3.341(a), and 4.16(b).

Medical opinions have been obtained as to the individual 
impact of each of the veteran's service-connected 
disabilities on his employability.  In this regard, a 
December 2004 VA diabetes mellitus examination report states 
that the veteran's "well-controlled" diabetes has no effect 
on his employment.  Similarly, a December 2004 VA joint 
examination report indicates that the veteran's right knee 
disorder "does not prevent him from doing normal work."  VA 
psychological examinations, on the other hand, indicate that 
the veteran's service-connected PTSD causes a "moderate 
impairment" on his ability to maintain gainful employment.  
See, e.g., September 2005 VA Examination Report.  A December 
2004 VA examiner stated that the veteran's global assessment 
functioning (GAF) score of 50 was primarily due to the 
veteran's "inability to keep a job."  

While the above medical opinions are pertinent to the current 
appeal, the Board observes that none of the medical evidence 
of record establishes that any of the veteran's service-
connected disabilities alone renders him unemployable.  The 
Board acknowledges that a December 1999 letter from the 
Director of a VA Center for Stress Recovery indicates that 
the veteran is unable to work due to the severity of his 
chronic PTSD and bipolar disorder.  However, this statement, 
without any explanation or objective findings, is too 
equivocal and lacking in specificity to support an 
affirmative decision on the merits.  See Miller v. West, 11 
Vet. App. 345, 348 (1998) (medical opinions must be supported 
by clinical findings in the record; bare conclusions, even 
those made by medical professionals, which are not 
accompanied by a factual predicate in the record, are not 
probative medical opinions).  Moreover, the Board observes 
that the veteran is not service-connected for bipolar 
disorder and the December 1999 statement makes no indication 
that the symptoms of the veteran's psychiatric disabilities 
are inseparable.  See Mittleider v. West, 11 Vet. App. 181, 
182 (1998) (when a claimant has both service-connected and 
nonservice-connected disabilities, the Board must attempt to 
discern the effects of each disability and, where such 
distinction is not possible, attribute such effects to the 
service-connected disability).  

Under the above circumstances, the Board is of the opinion 
that additional medical evidence is necessary to make a 
determination.  See 38 U.S.C.A. § 5103A (West 2002).  More 
specifically, the veteran should undergo medical 
examination(s) to determine the current severity of his 
service-connected disabilities.  Then an appropriate medical 
professional should review the entirety of the record, 
including the current examination(s), and render an opinion 
as to whether the veteran's service-connected disability 
picture, as a whole, causes him to be unable to secure or 
maintain gainful employment.  

After additional evidence has been obtained as to the 
unemployability of the veteran, the agency of original 
jurisdiction (AOJ) should consider whether the veteran's case 
should be referred to the Undersecretary for Benefits or the 
Director of VA's Compensation and Pension Service for 
extraschedular consideration under 38 C.F.R. § 4.16(b).  

As a final note, the Board observes that the veteran has not 
yet been provided with notice regarding the information and 
evidence necessary to establish an effective date if TDIU 
were to be awarded.  As such question is involved in the 
present appeal, such notice should be provided to the veteran 
upon remand.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with notice 
regarding the information and evidence 
necessary to establish an effective date.  
See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

2.  Schedule the veteran for a VA TDIU 
examination to determine the nature, 
extent and severity of all his service-
connected disabilities.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner and the 
examination report should reflect that it 
was reviewed in conjunction with the 
examination.  The examiner should describe 
in detail the symptomatology associated 
with the veteran's service-connected PTSD, 
type II diabetes mellitus, retropatellar 
syndrome of the right knee, and left ear 
hearing loss, and the impact such 
symptomatology has on the veteran's 
industrial adaptability.  Any specialty 
examinations, such as an audiological or 
psychological examination, should be 
completed prior to the examiner rendering 
any opinion.  The examiner is directed to 
evaluate each service-connected disability 
for the specific purpose of assessing its 
relative degree of industrial impairment, 
in light of the veteran's medical and 
vocational history.  The examiner should 
expressly describe what types of 
employment activities are limited because 
of the veteran's service-connected 
disorders and what types of employment, if 
any, is feasible given the veteran's 
functional impairment.  Finally, the 
examiner should render an opinion as to 
whether the veteran's service-connected 
disabilities as a whole, and only his 
service-connected disabilities, render him 
unable to obtain or maintain substantially 
gainful employment.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.  After completing the actions requested 
above, consideration should be given to 
referral of the veteran's increased 
evaluation claim to the Undersecretary for 
Benefits or the Director of VA's 
Compensation and Pension Service for 
extraschedular consideration under 38 
C.F.R. § 4.16(b).  The veteran should be 
given opportunity to present evidence and 
argument on this point; he should be 
informed of the ultimate outcome of any 
referral.

4.  Finally, after completion of the 
above, and any other development deemed 
necessary, review the expanded record and 
determine if the veteran has submitted 
evidence sufficient to warrant entitlement 
to the benefit sought.  Unless the benefit 
sought on appeal is granted, the veteran 
and his representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




